          Case 3:19-cv-00322-JWD-EWD              Document 31          09/16/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF LOUISIANA


ANNE WHITE HAT, et al                           * CIVIL ACTION NO. 19-CV-00322
vs.                                             * JUDGE JOHN W. deGRAVELLES
JEFF LANDRY, et al                              * MAGISTRATE JUDGE ERIN WILDER-
                                                  DOOMES
*****************************************************************************
                               SHERIFF’S MOTION TO DISMISS
         NOW INTO COURT, through undersigned counsel, comes Defendant, Sheriff Ronald

Theriot, and moves to dismiss the Complaint on the following grounds:

      1. Under Rule 12(b)(3), venue is not proper in the Middle District of Louisiana;

      2. Under Rule 12(b)(1), Plaintiffs lack standing to obtain the relief they have demanded,

         thereby failing to establish subject matter jurisdiction; and

      3. This Court should abstain from exercising jurisdiction with respect to criminal matters

         pending in the State Court.

         Wherefore, Defendant, Sheriff Theriot, prays that after due proceedings are had herein,

there be judgment dismissing the Complaint, or, alternatively, that the matter be transferred to the

United States District Court for the Western District of Louisiana, and for all other general and

equitable relief to which he may be entitled under the circumstances.

                                                Respectfully submitted,

                                                OATS & MARINO
                                                A Partnership of Professional Corporations

                                                ___s/ Patrick McIntire________________
                                                PATRICK B. McINTIRE (La. 17052)
                                                100 E. Vermilion Street, Suite 400
        Case 3:19-cv-00322-JWD-EWD               Document 31       09/16/19 Page 2 of 2



                                               Lafayette, La. 70501
                                               Ph. 337-233-1100
                                               pmcintire@oatsmarino.com
                                               Counsel for Sheriff Theriot




                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 16, 2019, a copy of the foregoing pleading was filed

electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent

to counsel for all parties by operation of the court’s electronic filing system. I also certify that I

have mailed by United States Postal Service this filing to the following non-CM/ECF participants:

NONE.

                                ________s/ Patrick McIntire______
                                    PATRICK B. McINTIRE
